Name: Commission Regulation (EEC) No 1604/82 of 22 June 1982 introducing a countervailing charge on cherries originating in Turkey
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 179/20 Official Journal of the European Communities 23 . 6. 82 COMMISSION REGULATION (EEC) No 1604/82 of 22 June 1982 introducing a countervailing charge on cherries originating in Turkey THE COMMISSION OF THE EUROPEAN COMMUNITIES, tion (EEC) No 3011 /81 (*), the prices to be taken into consideration must be recorded on the representative markets or, in certain circumstances, on other markets ; Having regard to the Treaty establishing the European Economic Community, Whereas, for Turkish cherries, the entry price calcu ­ lated in this way has remained at least 0-6 ECU below the reference price for two consecutive market days ; whereas a countervailing charge should therefore be introduced for these cherries ; Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1203/82 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas, if the system is to operate normally, the entry price should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2-25 %, a rate of exchange based on their central rate,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent, Whereas Article 25 ( 1 ) of Regulation (EEC) No 1035/72 provides that, if the entry price of a product imported from a third country remains at least 0-6 ECU below the reference price for two consecutive market days, a countervailing charge must be intro ­ duced in respect of the exporting country concerned, save in exceptional circumstances ; whereas this charge is equal to the difference between the reference price and the arithmetic mean of the last two entry prices available for that exporting country ; Whereas Commission Regulation (EEC) No 959/82 of 27 April 1982 fixing the reference prices for cherries for the 1982 marketing year (3) fixed the reference price for products of Class I for the month of June HAS ADOPTED THIS REGULATION : 1982 at 77-18 ECU per 100 kilograms net ; Article 1 Whereas the entry price for a given exporting country is equal to the lowest representative prices recorded for at least 30 % of the quantities from the exporting country concerned which are marketed on all repre ­ sentative markets for which prices are available less the duties and the charges indicated in Article 24 (3) of Regulation (EEC) No 1035/72 ; whereas the meaning of representative price is defined in Article 24 (2) of Regulation (EEC) No 1035/72 ; A countervailing charge of 37-61 ECU per 100 kilo ­ grams net is applied to cherries (subheading 08.07 C of the Common Customs Tariff) originating in Turkey. Article 2 Whereas, in accordance with Article 3 ( 1 ) of Regula ­ tion (EEC) No 211 8/74 (4), as last amended by Regula ­ This Regulation shall enter into force on 24 June 1982.(') OJ No L 118, 20 . 5 . 1972, p . 1 . (2) OJ No L 140, 20 . 5 . 1982, p. 36 . (3) OJ No L 114, 28 . 4 . 1982, p . 8 . (4) OJ No L 220, 10 . 8 . 1974, p . 20 . 0 OJ No L 301 , 22. 10 . 1981 , p . 18 . 23 . 6 . 82 Official Journal of the European Communities No L 179/21 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 June 1982. For the Commission Poul DALSAGER Member of the Commission